Mr. Justice Holdom delivered the opinion of the court. 4. Judgment—when evidence sufficient to show jurisdiction of foreign court. In an action on a foreign judgment where the record recites the appearance of defendant by .attorney and there is evidence of one of the attorneys that his firm was employed and that the suit was defended by it, and that the services rendered in such defense were paid for by defendant, all the elements necessary to render the judgment effective are present in the record. 5. Appeal and ebbob, § 1485*—when admission of evidence harmless error. In an action on a foreign judgment, even though it is error to receive evidence of attorneys for the defendant in the action in the foreign court that they were employed by defendant, that the suit was defended by them and that services rendered were paid for by defendant, such error is harmless where the recital of appearance appears in the record. 6. Judgment, § 658*—when defense made too late on action in foreign judgment. In an action on a foreign judgment, the contention that the claim in the foreign action was against another corporation of the same name as defendant and that the record showed that such claim was contracted before defendant’s incorporation, comes too late when first made in the action on the foreign judgment. 7. Depositions, § 22*—when judge may read depositions before offered or read by counsel. The trial court may read the depositions in the case before they are offered or read by counsel.